Mr. Justice Harker delivered the opinion of the Court. A sworn complaint charging plaintiff in error with allowing certain animals to run at large in violation of section 1, chapter 8, Revised Statutes, was filed with a justice of the peace. The justice, instead of issuing a warrant for the arrest of plaintiff in error, issued an ordinary civil summons, which was served upon him by reading. He appeared and defended upon the merits. He was found guilty and fined. He appealed to the County Court and there moved to dismiss the writ because a civil summons instead of a criminal warrant was issued and served upon him when the suit was commenced. The County Court overruled the motion, and upon a trial, rendered judgment against him for a fine of $10 and costs. The only ground urged for a reversal of the judgment is the alleged error of the court in overruling the motion to dismiss. There is no merit in the motion. It goes only to the jurisdiction of the person. Had plaintiff in error, having heard of a complaint being filed against him, seen fit to submit himself to the jurisdiction of the justice without the issuing of any process whatever, the justice would have been authorized to try him on the charge. He appeared and went to trial without any objection as to the mode by which the court had taken jurisdiction of his person. The complaint was the commencement of the suit. It authorized process against the defendant. If the character of process was not that which properly follows a complaint, it performed the office of getting the defendant in person before the justice, and if he desired to avail himself of any advantage growing out of its irregularity, then was the time to do it. The County Court properly held that the right to the motion had been waived. Judgment affirmed.